Citation Nr: 0021265	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  00-14 110	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1962 to May 
1963, February 1977 to March 1979, and March 1979 to May 
1980.

This action is before the Board of Veterans' Appeals (Board) 
as a result of an April 2000 Department of Veterans Affairs 
(VA) Regional Office (RO) rating decision, which awarded 
past-due benefits to the veteran.



FINDINGS OF FACT

1.  In a January 1984 decision, the Board denied entitlement 
to service connection for left knee and low back disorders, 
and determined that entitlement to an evaluation in excess of 
20 percent for postoperative left foot Morton's neuroma with 
secondary neuroma amputation was not warranted.  

2.  Pursuant to an agreement dated in February 1996, the 
veteran retained the services of a private attorney to 
provide legal services on a contingency basis of 20 percent 
of past-due benefits awarded, based upon the favorable 
resolution of the claims.  

3.  In an April 2000 rating decision, the RO, in pertinent 
part, assigned a 60 percent evaluation for service-connected 
Morton's neuroma of the left foot, effective February 10, 
1992; assigned a 60 percent evaluation for chronic low back 
muscular strain with intervertebral disc syndrome, effective 
December 29, 1994; granted entitlement to special monthly 
compensation based on the loss of use of the left foot, 
granted basic eligibility for Dependents' Educational 
Assistance, effective July 21, 1994.

4.  The Board has not issued any decisions in regard to the 
veteran's claims other that the January 1984 decision.

5.  The notice of disagreement which preceded the January 
1984 decision was received by the RO prior to November 18, 
1988.

6.  The attorney, D. L., was not retained within one year of 
the Board's January 1984 decision.



CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney, 
D. L., and the veteran for representational services before 
VA have not been met; entitlement to attorney fees from past 
due benefits awarded as a result of the April 2000 rating 
decision is denied.  38 U.S.C.A. § 5904 (West 1991 & Supp. 
2000); 38 C.F.R. § 20.609 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in January 1984, the 
Board denied entitlement to service connection for left knee 
and low back disorders, and determined that entitlement to an 
evaluation in excess of 20 percent for postoperative left 
foot Morton's neuroma with secondary neuroma amputation was 
not warranted.  The veteran moved to reopen her claims in 
January 1994.

In a November 1994 rating decision, the RO determined that a 
30 percent evaluation was warranted for a left foot 
disability and denied entitlement to service connection for a 
left shoulder disability.  The RO also deferred a 
determination as to the veteran's claims of entitlement to 
service connection for a left knee disability, a right knee 
disability, a back disability, and entitlement to a total 
evaluation due to unemployability.  

In February 1995, the veteran filed a notice of disagreement 
as to the denial of her claim of entitlement to service 
connection for a left shoulder disability.  

In an April 1995 rating decision, the RO granted entitlement 
to service connection for chronic low back muscular strain, 
and denied entitlement to service connection for right and 
left knee disabilities.  The RO also deferred a determination 
as to the claim of entitlement to a total evaluation based on 
individual unemployability.  

The RO issued a statement of the case in June 1995 as to the 
denial of the veteran's claim of entitlement to service 
connection for a left shoulder disability.  

In a January 1996 rating decision, the RO granted entitlement 
to service connection for depression and deferred a 
determination as to entitlement to compensation under 38 
U.S.C.A. § 1151 for a left shoulder injury, and entitlement 
to a total evaluation based on individual unemployability.  

In March 1996, the Board received a copy of an attorney fee 
agreement between the veteran and D. L, an attorney.  The fee 
agreement, which was signed by the veteran in February 1996, 
reveals that she agreed to a contingent legal fee of 20 
percent of past-due benefits awarded on the basis of her 
claims.

In a May 1996 rating decision, the RO denied entitlement to a 
total evaluation based on individual unemployability, and 
denied entitlement to compensation under 
38 U.S.C.A. § 1151 for a left shoulder injury.  Additional 
evidence was submitted on behalf of the veteran and the RO 
again denied the same issues in a June 1996 rating decision.  

In June 1996, the veteran filed a substantive appeal, but did 
not specify the issues she was appealing.  

In April 1997, the RO received a notice of disagreement as to 
the June 1996 rating decision.  The notice of disagreement 
noted that attorney D. L. had withdrawn from all VA claims.  

In a November 1997 rating decision, the RO continued a 30 
percent evaluation for Morton's neuroma of the left foot, 
determined that a 40 percent evaluation was warranted for 
chronic low muscular strain, continued a 10 percent 
evaluation for hypoglycemia, determined that a 50 percent 
evaluation was warranted for major depression, granted 
entitlement to individual unemployability, and denied 
entitlement to Dependents' Educational Assistance.

In November 1997, the RO issued a statement of the case as to 
the veteran's claim of entitlement to individual 
unemployability benefits.  It was noted that entitlement to 
individual unemployability benefits had been granted, but 
appellate action was continued with regard to the effective 
date.  The RO also issued a statement of the case in November 
1997 addressing the issue of entitlement to compensation 
under 38 U.S.C.A. § 1151 for left shoulder pain.

In a subsequent November 1997 rating decision, the RO denied 
entitlement to automobile and adaptive equipment or for 
adaptive equipment only.  

The veteran filed a substantive appeal in January 1998, 
noting her continued disagreement with the November 1997 
rating decision in which the RO continued a 30 percent 
evaluation for Morton's neuroma of the left foot, determined 
that a 40 percent evaluation was warranted for chronic low 
muscular strain, continued a 10 percent evaluation for 
hypoglycemia, determined that a 50 percent evaluation was 
warranted for major depression, granted entitlement to 
individual unemployability, and denied entitlement to 
Dependents' Educational Assistance.

In February 2000, the RO issued a supplemental statement of 
the case addressing the issues of entitlement to an effective 
date prior to July 15, 1997, for the grant of entitlement to 
a total rating based on individual unemployability, 
entitlement to service connection for a left shoulder 
disability, and entitlement to compensation under 38 U.S.C.A. 
§ 1151 for a left shoulder disability.  

In an April 2000 rating decision, the RO assigned a 60 
percent evaluation for the service-connected Morton's neuroma 
of the left foot, effective February 10, 1992; assigned a 60 
percent evaluation for chronic low back muscular strain with 
intervertebral disc syndrome, effective December 29, 1994; 
granted entitlement to special monthly compensation based on 
the loss of use of the left foot, granted basic eligibility 
for Dependents' Educational Assistance, effective July 21, 
1994; granted entitlement to a special monthly allowance for 
an automobile and adaptive equipment; and denied entitlement 
to special monthly compensation based on the loss of use of 
the right lower extremity.  

In a June 2000 letter, the RO informed the veteran the she 
was entitled to the payment of benefits from March 1, 1992.  
It was noted that her past-due benefits had been calculated 
as $56,297.00.  It was also noted that the maximum attorney 
fee payable, 20 percent of past-due benefits, computed as 
$11,259.40, had been withheld, pending a determination by the 
Board of eligibility for the payment of attorney fees from 
such past-due benefits.  

Pertinent Law and Regulations

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria is lacking, a fee may not be 
charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC No. 18-92, 
57 Fed. Reg. 49747 (1992); 38 C.F.R. § 20.1100(b) (1999).

Analysis

In this case, the criteria for eligibility for the payment of 
attorney fees from past-due benefits have not been met.  As a 
result of the February 2000 rating decision, which granted 
entitlement to a 60 percent evaluation for Morton's neuroma 
of the left foot, effective February 10, 1992; entitlement to 
a 60 percent evaluation for chronic low back musculature 
strain, effective December 29, 1994; and eligibility for 
Dependents' Educational Assistance, effective July 21, 1994, 
entitlement to payment of past-due benefits has been 
established.  However, a review of the record reflects that 
the only Board decision issued in regard to the veteran's 
claims was in January 1984.  That decision addressed only the 
issues of entitlement to an increased evaluation for Morton's 
neuroma of the left foot and entitlement to service 
connection for knee and back disabilities.  The issues of 
entitlement to an increased evaluation for chronic low back 
musculature strain and eligibility for Dependents' 
Educational Assistance have not been addressed by any Board 
decision.  Additionally, the notice of disagreement which 
preceded that decision was received by the RO prior to 
November 18, 1988.  Finally, the attorney was not retained 
within one year following the date of the Board's January 
1984 decision.  

Thus, although the veteran ultimately received a favorable 
decision with respect to the aforementioned claims and is 
thereby entitled to receive past-due benefits, attorney fees 
from these benefits cannot be paid.  See 38 U.S.C.A. § 5904; 
38 C.F.R. § 20.609.

Finally, the Board is cognizant of the ongoing nature of the 
veteran's claims in light of the January 1998 substantive 
appeal.  The Board is also aware that the veteran has 
apparently retained a different attorney as her 
representative.  Since the veteran could potentially be 
awarded additional past-due benefits in the future, the Board 
is compelled to clarify that the impact of this decision is 
limited exclusively to eligibility for attorney fees for the 
past-due benefits awarded prior to this decision.  It is not 
intended to affect future Board dispositions, if any, of the 
eligibility for the payment of additional attorneys fees from 
any future award of past-due benefits resulting from 
subsequent decisions rendered in any ongoing appeal.  



ORDER

Eligibility for the direct payment by VA of attorney fees 
from past-due benefits awarded with respect to the February 
2000 rating decision, which granted entitlement to a 60 
percent evaluation for Morton's neuroma of the left foot, 
effective February 10, 1992; entitlement to a 60 percent 
evaluation for chronic low back musculature strain, effective 
December 29, 1994; and eligibility for Dependents' 
Educational Assistance, effective July 21, 1994, is not 
established.  



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


